Citation Nr: 0208681	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  99-25 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1957.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied as not well grounded 
claims for service connection for hearing loss and tinnitus.  
On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000 was enacted into law.  In pertinent part, this 
law eliminated the concept of a well grounded claim and 
redefined VA's notice and duty to assist requirements.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  
In July 2001, the veteran appeared and testified at a 
personal hearing at the RO which was conducted by C. W. 
Symanski, who is the member of the Board responsible for 
making a determination in this case.  38 U.S.C.A. § 7102(b) 
(West 1991).  In October 2001, the Board remanded the claims 
to the RO for readjudication under the VCAA.  The case has 
been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  There is no competent medical evidence establishing that 
the veteran manifests right ear hearing loss disability per 
VA standards.

2.  There is no competent medical evidence establishing that 
the veteran's left ear hearing loss, which was first 
manifested many years after service, is causally related to 
service.

3.  There is no competent medical evidence establishing that 
the veteran's tinnitus, which was first manifested many years 
after service, is causally related to service.



CONCLUSIONS OF LAW

1.  Right and left ear hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. § 3.385 (2001).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

As noted above, the provisions of the VCAA were enacted into 
law during the pendency of this appeal.  This law and its 
implementing regulations, see 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326)), are potentially applicable to the claims 
on appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
October 2001, the Board remanded the claims to the RO for 
readjudication under the VCAA.

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA and 
its implementing regulations.  By virtue of a Statement of 
the Case (SOC) and a Supplemental Statement of the Case 
(SSOC), the veteran has been advised of the Reasons and Bases 
in denying his claims.  In this case, the veteran appeared 
and testified at a personal hearing before the undersigned to 
present argument in support of the claims on appeal.  At that 
hearing, the veteran initially stated that his treating 
physician, Jerome I. Dickman, M.D., had indicated a belief 
that his bilateral hearing loss and tinnitus may have been 
related to his in-service noise exposure.  The veteran, 
however, later stated that Dr. Dickman denied making such a 
remark and would be unwilling to provide a nexus opinion.  
The RO has obtained all clinical records identified by the 
veteran as relevant to his claims on appeal.  The record also 
contains sufficient medical evidence to enable the Board to 
make a decision on these claims.

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claims.  In this respect, the 
veteran has been provided proper notice and ample opportunity 
present evidence and argument in support of his claims, his 
case has been fully developed, and there are no outstanding 
requests to obtain additional evidence or information that is 
relevant to the claims on appeal.  As such, the Board finds 
that no prejudice accrues to the veteran in proceeding to the 
merits of his claims at this time.

II.  Factual Summary

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus.  
According to his testimony and statements of record, his 
duties as an Air Operations Specialist in service involved 
identifying unknown aircraft that appeared on radar screen.  
His initial assignment in Sioux City, Iowa was spent in a 
glass-enclosed booth which was located approximately 100 to 
150 feet from the runway.  At this time, he was exposed to 
the revving of engines and afterburners of F-86D jets.  He 
described this noise as extreme levels of a high-pitched 
screeching/shrieking sound with vibration.  During his 26 
months of service in Korea, he continued to be exposed to the 
extreme shrieking and vibration of F-86 jet engines.  He 
later served another 7 months stateside where he was exposed 
to the engine noises of B-47's and B-52's.  He was never 
provided protective ear cover, and he believed that this 
acoustic exposure resulted in his severe hearing loss.  He 
concedes that he never manifested tinnitus until 1997, but 
recalls a remark by Dr. Dickman that his tinnitus may have 
been dormant for years and resulted from his noise exposure.  
However, he states that Dr. Dickman denied making such a 
remark and is unwilling to provide a nexus opinion in support 
of his claims.  He denies any significant history of noise 
exposure following his discharge from service.

The veteran served on active duty from February 1953 to 
February 1957.  His military specialty is listed as an air 
operations specialist.  His enlistment examination, dated in 
February 1953, revealed 15/15 hearing bilaterally to 
whispered and spoken voice.  An audiometric examination was 
not conducted, and he was given a "NORMAL" clinical 
assessment of his "EARS - GENERAL (Int. & ext 
canals)(Auditory acuity ...)."  His service medical records 
are negative for complaint, treatment or diagnosis of hearing 
loss and/or tinnitus.  On his February 1957 separation 
examination, he specifically denied a history of ear trouble.  
His audiology examination revealed 15/15 hearing bilaterally 
to whispered and spoken voice.  An audiometric examination 
revealed right ear pure tone thresholds of 5, -5, -5, -5, and 
-10 decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  He had left ear pure tone thresholds of -5, -
10, -5, -5, and -5 decibels at 500, 1000, 2000, 3000 and 4000 
hertz, respectively.  At that time, he was given a "NORMAL" 
clinical assessment of his "EARS - GENERAL (Int. & ext 
canals)(Auditory acuity ...)."

The record next demonstrates that the veteran underwent 
audiology examination by Dr. Dickman in March 1998.  At that 
time, the veteran stated that he had "become aware" of a 
constant right ear (AU) tinnitus which he described as a 
continuous ringing bell with occasional loudness changes.  He 
reported a history of service in Korea with exposure to 
explosives but no head trauma.  He also reported a history of 
high blood pressure with an instance of vertigo two years 
previously.  He denied a family history of tinnitus.  His 
audiometric examination revealed right ear pure tone 
thresholds of 5, 10, 15, 20 and 20 decibels at 500, 1000, 
2000, 3000 and 4000 hertz, respectively.  He had left ear 
pure tone thresholds of 5, 10, 10, 20 and 40 decibels at 500, 
1000, 2000, 3000 and 4000 hertz, respectively.  His word 
discrimination testing using the NU61A word list was 100% 
bilaterally.  He was given an impression of "COCHLEAR 
DEGENERATION WITH SEC. SENSORINEURAL HEARING LOSS WITH ASSOC. 
TINNITUS."

In January 1999, Dr. Dickman provided a statement indicating 
that the veteran complained of a subjective constant 
tinnitus.  There was no objective evaluation of his complaint 
other than his report that it was a constant source of 
disability to him.  Dr. Dickman noted that the veteran's 
audiogram revealed a significant sensorineural hearing loss 
in the right ear at 6000 and 8000 hertz and in the left ear 
at 4000, 6000 and 8000 hertz.

III.  Service connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Under VA regulations, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West Supp. 2001).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).  The new regulatory provisions promulgated by VA 
includes the following definitions of the competency of 
evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

A.  Hearing loss

The veteran's March 1998 audiometry examination does not show 
the presence of right ear hearing loss per VA standards.  In 
this respect, this examination demonstrates auditory 
thresholds of 20 decibels or less in the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz.  He shows no impairment with 
speech discrimination.  The veteran does describe current 
right ear hearing disability, and his audiometry examination 
does show sensorineural hearing loss at the 6000 and 8000 
hertz ranges.  But, this level of impairment is insufficient 
to constitute a current disability under VA law.  38 C.F.R. 
§ 3.385 (2001).  His left ear auditory threshold of 40 
decibels at 4000 hertz does show the presence of left ear 
hearing loss per VA standards.  There is no evidence prior to 
this time which establishes the presence of left ear hearing 
loss.  Dr. Dickman has provided an impression that the 
veteran's hearing loss is proximately due to cochlear 
degeneration.  There is no medical evidence of record 
suggesting a causal relationship between his left ear hearing 
loss and active service.

In this case, the veteran has opined that he manifests right 
ear hearing loss disability, and that his bilateral hearing 
loss results from his exposure to acoustic trauma in service.  
The only probative evidence concerning the existence of right 
ear hearing loss per VA standards consists of the audiometric 
test results of record.  See generally Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).  The veteran's lay 
belief as to etiology holds no probative value in this case.  
Espiritu, 2 Vet. App. 492 (1992); 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §3.159)).  
Furthermore, his lay account of what Dr. Dickman might have 
said regarding a causal connection to active service also 
holds no probative value. Robinette v. Brown, 8 Vet. App. 69 
(1995) (a layman's account of what a doctor purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to hold any 
probative value); Warren v. Brown, 6 Vet. App. 4, 6 (1993).

Based upon the above, the Board finds, by a preponderance of 
the evidence, that there is no competent medical evidence 
establishing that the veteran manifests right ear hearing 
loss disability per VA standards.  The Board also finds, by a 
preponderance of the evidence, that there is no competent 
medical evidence establishing that the veteran's left ear 
hearing loss, which was first manifested many years after 
service, is causally related to service.  There is no doubt 
to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001).  Accordingly, the Board must deny the 
claim for service connection for bilateral hearing loss.

B.  Tinnitus

The veteran concedes that his tinnitus disability did not 
manifest itself until many years following his discharge from 
active service.  He alleges, however, that his tinnitus lay 
dormant for years and is causally related to his in-service 
exposure to acoustic trauma.  His theory of causation is 
based upon comments purportedly made by Dr. Dickman.  But, as 
noted above, Dr. Dickman has denied making such a remark and 
is unwilling to provide such a nexus opinion.  The veteran's 
theory of causation, as well as his recollection of what Dr. 
Dickman initially remarked, does not satisfy the legal 
requirement for providing competent evidence of a causal 
relationship between his tinnitus and active service.  Wade 
v. West, 11 Vet. App. 302 (1998); Espiritu, 2 Vet. App. 492 
(1992); 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §3.159)); Robinette, 8 Vet. App. 69 
(1995).

Therefore, the Board finds, by a preponderance of the 
evidence, that there is no competent medical evidence 
establishing that the veteran's tinnitus, which was first 
manifested many years after service, is causally related to 
service.  There is no doubt to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b) (West Supp. 2001).  The claim 
for service connection for tinnitus, therefore, must be 
denied.


ORDER

Service connection for right and left hearing loss is denied.

Service connection for tinnitus is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

